DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 have been reviewed and considered.
Priority
This application claims the benefit of U.S. Provisional Patent Application No. 62,943,284 filed on 2019-12-04.
Information Disclosure Statement
The IDS submitted 10/31/2020 were blank and had no references cited. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG. 2 ref #210.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Method Claim 1 recites the “Centralized Manipulated Market Data center” to “receives the externally streamed financial market information”; “receives the proprietary trade signal algorithms”; “manipulates the external streaming market input data with the proprietary trade signal algorithms to locally provide by market infrastructure connectivity user local graphical and numeric trade signals”; “manipulates the external streaming market input data to locally provide by market infrastructure connectivity user local market price candlestick display,”, however, the written description lacks support for the “market data center” functionality to include the “receive” or “manipulate” processes claimed. 
The specification discloses para 6007 “"Trading" is intended to be inclusive of all and any form of participation in the financial markets and for any and all financial markets. Proprietary Trade Signal Algorithms 220 refers to mathematical equations. External Streaming Market Input Data 110 is representative of the totality of FIG 1 110, 112, 114, 116, and 120, and related players and infrastructure from which various sources arrives to the Centralized Manipulated Market Data 250 provider also represented in FIG 1 160. The Centralized Manipulated Market Data 250 provider also accepts the General And / Or Proprietary Trade Signal Algorithms 220 as also represented by FIG 1 170.  However, the specification is silent as to the data center receiving trade signal algorithms or manipulating data as claimed. 
The claims as filed in the original specification are part of the disclosure and therefore, if an application as originally filed contains a claim disclosing material not disclosed in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985).
Examiner Note:
Candlestick display: the examiner is applying the common meaning to the term “candlestick display”.  A Candlestick is a pictorial depiction of the price of a stock. It displays the high, low, open and closing prices of a stock/security.  Candlesticks show four price points (open, close, high, and low) throughout the period of time the trader specifies.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-14 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to Claims 1-9, 11-14 and 10:
The claim(s) are narrative in form and replete with indefinite language. The
structure which goes to make up the device must be clearly and positively specified.
The structure of the claim method steps must be organized and correlated in such a manner as to present a complete process. The claim(s) must be in one sentence form only. 

Note the format of the claims in the application is cited as a single step. The language of the claims fails to positively recite method steps within the claim. The preamble recites an education method however the body of the claim recites for example “dispersed financial markets by infrastructure connectivity” with the intended use of “provides externally streamed financial market information”, recites “centralized manipulation market data center receives data, manipulates data for an intended use; recites user local graphical signal with a market price display; the proprietary day trading education create trading techniques for an intended use; the declarative statement of user anticipated direction and movement and the “local trade declaration transmitted” as a single step. 
The specification in para 2003 discloses “With modern information technology, physical trade locations for an instrument have largely dissolved and moved to a virtual online location. This became an environment of dispersed infrastructure by way of software, servers, computers, devices, internet and intranet connectivity and other information technology from the market to brokers to the local user and their combinations With this infrastructure connectivity”
It is not clear to the examiner as to based on the limitation “the dispersed financial markets by infrastructure connectivity provides externally streamed financial market information” is positively claimed and it is not clear as to the metes and bounds of the infrastructure as it could be any of combination of computer elements.  
The limitations recite the “centralized manipulation market data center” ...”receives streamed...data”; “receives ...trade signal algorithms”, “manipulates streaming market input data with ...trade algorithms to provide...to provide connectivity”; “manipulates...streaming input data to  locally provide by market infrastructure connectivity user local market prices ...display” which suggest four separate steps.  
The specification discloses para 3002 “The Applicant uniquely assesses market data by way of its proprietary mathematical algorithms to manipulate market data for unique signals suggesting anticipated market behavior. The Applicant's mathematical algorithms are provided to a data manipulation service for conversion into charted into local graphical and numeric trade signals for use by Applicant prospects, students, and group members. These signals in combination with general financial market data in the form of price movement represented by what the financial market knows as candlesticks”
Discloses in para 6003 “Market Connectivity 120 is the result of market specific and general connectivity infrastructure of servers, connections, protocols, and more with the financial markets, brokers, end users, and their combinations.”.  
The specification in para 6004 “discloses the use of a Market Data Manipulator 160 that receives market data and manipulates it to create tools and techniques to provide users the ability to analyze the markets to take position and participate in the markets”
The specification in para 6021 discloses “The Applicant has a suite of proprietary indicators derived from associated proprietary algorithms to manipulate financial market data.”  In light of the specification which discloses connectivity a infrastructure of computer and/or broker/user combinations and discloses data manipulated by algorithms or tools it is unclear how the data is manipulated to provide connectivity. input data with ...trade algorithms to provide...to provide connectivity.  For examination purposes the examiner is determining the language “the centralized manipulated market data center manipulates the external streaming market input data with the proprietary trade signal algorithms to locally provide by market infrastructure connectivity user local graphical and numeric trade signals” to be  data manipulated by algorithms and the results of the manipulation is outputted to any of servers/user/brokers/display or any combination thereof. 
With respect to the language “the user local graphical and numeric trade signal with the user local market price candlestick display and the proprietary day trading education create the proprietary trading techniques for the user to locally create specific anticipated financial market direction and magnitude movement”, the language is confusing and non-specific.  The specification para 6007, discloses the “user local graphical and numeric trade signal” as illustrated in FIG. 1 ref # 172 which indicates a computer display, however para 6007 discloses “The culmination of the generic Local market Price Candlestick Display 252 data, Proprietary Local Graphical and Numeric Trade Signals 254, along with specific related education from Proprietary Trading Education 230 results in Proprietary Trading Techniques 260” which suggest that the local graphical is data.  The examiner is not able to determine the metes and bounds of the term “local user local graphical and numeric trade signal” as it relates to the language of the claim.  For examination purposes the examiner is defining the language user local graphical and numeric trade signal to be an interface with market data and price display where the information displayed is to create trading techniques and anticipated market direction and magnitude movement.  
The language “the trader uses anticipated financial market direction and magnitude movement to set a local trade declaration of market entry price, market exit profit price, and market exit stop loss price’ is interpreted to be based on the previous language interpretation, the user uses the results of the data displayed to set market parameters. 
The language “The local trade declaration is transmitted by market infrastructure connectivity to the brokerage trade platform, and the brokerage trade platform with a user funded account makes the local trade declaration with the financial market by market infrastructure connectivity” is interpreted to be the trade declaration is transmitted to the broker platform which with user funded account makes a trade. .  
The limitations fail to clearly state the process of the method:

As an example of steps the examiner provides:

the dispersed financial markets by infrastructure connectivity provides externally streamed financial market information;
the centralized manipulation market data center receives the externally streamed financial market information; 

the centralized manipulation market data center receives the proprietary trade signal algorithms; 


the centralized manipulated market data center manipulates the external streaming market input data with the proprietary trade signal algorithms to locally provide by market infrastructure connectivity user local graphical and numeric trade signals; 

the centralized manipulated market data center manipulates the external streaming market input data to locally provide by market infrastructure connectivity user local market price candlestick display; 

the user local graphical and numeric trade signal with the user local market price candlestick display and the proprietary day trading education create the proprietary trading techniques for the user to locally create specific anticipated financial market direction and magnitude movement; 

the trader uses anticipated financial market direction and magnitude movement to set a local trade declaration of market entry price, market exit profit price, and market exit stop loss price; 

The local trade declaration is transmitted by market infrastructure connectivity to the brokerage trade platform; and 

the brokerage trade platform with a user funded account makes the local trade declaration with the financial market by market infrastructure connectivity.

This structure is merely exemplary as to the structure of method steps according MPEP 608. 
Claims 2-9 and 11-14 depend upon claim and contain the same deficiencies as discussed above with respect to claim 1. The dependent claims also are narrative and need to be in a format that is organized and structured.

Claim 10 has similar issues as discussed above with respect to claim 1 and is also rejected under 112(b)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-14 and 10 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-9 and 11-14:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method steps as interpreted above in the 112(b) rejection to (1) provide data (2) receive data (3) receive algorithms (4) manipulates input data for output results (5)  manipulates inputted market data for display (5) displays data (6) creates trading techniques to create anticipated/predicted market direction/magnitude movement (7) user sets trade parameters using predicted results (8) transmits trade declaration (9) makes local trade declaration with user funded account. The claimed limitations which under its broadest reasonable interpretation, covers performance of analysis of market data where the results is applied to perform a trade. Accordingly, when considered as a whole the claimed subject matter is directed toward financial transaction.  Such concepts can be found in the abstract category of sales activities.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to ((1) provide data-insignificant extra solution activity (2) receive data insignificant extra solution activity (3) receive algorithms insignificant extra solution activity (4) manipulates input data for output results – mere data manipulation of financial data(5)  manipulates inputted market data for display – mere data manipulation (5) displays data-insignificant extra solution activity (6) creates trading techniques to create anticipated/predicted market direction/magnitude movement-common business practice  (7) user sets trade parameters using predicted results -common business practice (8) transmits trade declaration -common business practice (9) makes local trade declaration with user -common business practice funded account.  For data, mere “manipulation” of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h) 
The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.     Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination the combination of Limitations 1-2 and 3 are an insignificant extra solution business related activity of transmitting data and algorithms – a common business practice.  The combination of limitations 1-3 and 4-5 are directed toward manipulated received market related data and outputting the result which is directed toward data organization, management outputting result and common business practice- see Electric Power Group.  The combination of limitations 1-5 and 6-9 is directed toward applying the results of the combination of 1-5 in order to set trade parameter, make and execute a trade declaration using user funds.    The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology, but rather a trading process.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of sales activity which is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to analyze received data, output financial market prediction result and perform a transaction and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea includes “infrastructure connectivity”, “centralized manipulation market data center”, “user local graphical and numeric trade signal...display”.  The infrastructure connectivity to be as determined under the 112 (b) rejection any server/broker/user of combination thereof to provide data.  The “centralized manipulation market data center” is described to perform the functions receive and manipulate data for display. And the user local graphical and numeric trade signal display to display data. The additional elements claimed –is purely functional and generic. Nearly every computer environment will include a “infrastructure connectivity” comprising any of a combination of computer elements and humans capable of providing data, “centralized manipulation market data center” computer environment capable of receiving and manipulating data and “d user local graphical and numeric trade signal display to display data” capable of performing the basic computer display functions required by the method claims . . . As a result, none of the hardware recited by the method claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer and human capability to provide data, receive data, manipulate data, display data, set trade parameters, trade declarations and execute a trade ----are some of the most basic functions of a computer.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses with respect to infrastructure connectivity:
[2003]...“With modern information technology, physical trade locations for an instrument have largely dissolved and moved to a virtual online location. This became an environment of dispersed infrastructure by way of software, servers, computers, devices, internet and intranet connectivity and other information technology from the market to brokers to the local user and their combinations With this infrastructure connectivity”

[6001]... Market Connectivity 120 is the result of market specific and general connectivity infrastructure of servers, connections, protocols, and more with the financial markets, brokers, end users, and their combinations....

Please note the specification explicitly states that humans can be part of the infrastructure that provides data and implements trades. 
The specification discloses:
[6007] “"Trading" is intended to be inclusive of all and any form of participation in the financial markets and for any and all financial markets. Proprietary Trade Signal Algorithms 220 refers to mathematical equations. External Streaming Market Input Data 110 is representative of the totality of FIG 1 110, 112, 114, 116, and 120, and related players and infrastructure from which various sources arrives to the Centralized Manipulated Market Data 250 provider also represented in FIG 1 160. The Centralized Manipulated Market Data 250 provider also accepts the General And / Or Proprietary Trade Signal Algorithms 220 as also represented by FIG 1 170.  


The specification does not provide any further details as it relates to the tangible structure or functions  of the “centralized manipulated market data” and is silent with respect to the limitation” centralized manipulated market data center”.  Accordingly the recitation of the “centralized manipulated market data center” is not unconventional as it relates to particular computer figuration.  The functions of the “centralized manipulated market data center” is merely to receive and manipulate data without any details with respect to implementation of the steps claimed. 
With respect to the limitation “user local graphical and numeric trade signal” this elements in light of the specification and the interpretation determined as set forth in the 112(b) rejection is well known interface technology.  
US Pub. No. 2017/0178234 A1 by Jezek JR et al; US Pub No. 2014/0143121 A1 by Stevens; US Pub No. 2013/0124382 A1 by Cutler;  US Pub No. 2015/0339771 A1 by Sylvester; US Pub No. 2005/0015323 A1 by Myr; US Pub No. 2019/0080409 A1 by Burns et al; US Pub No. 2019/0164453 A1 by Patak et al; US Pub No. 2018/0158142 A1 by Gunther 
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-9 and 11-14 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claims 2 and 4 are directed toward education elements- a common business practice.  Dependent claim 3 is directed toward personal and group assessments to training and trading education- a common business practice.  Dependent claim 5 is directed toward personal and group assessments to perform a trade- a common business practice.  Dependent claims 6 and 7 are directed toward funded accounts- a common business practice.  Dependent claim 8 is directed toward market trade buy declaration/order- a common business practice.  Dependent claim 9 is directed toward market trade sell declaration/order- a common business practice.  Dependent claim 11 and 13 are directed toward trade education- common business practice.  Dependent claim 12 is directed toward education elements – a common business practice.  Dependent claim 14 is directed toward large group education instruction- common business practice. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-9 and 11-14 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claim 10:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 10. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method steps as interpreted above in the 112(b) rejection to (1) provide data (2) receive data (3) receive algorithms (4) manipulates input data for output results (5)  manipulates inputted market data for display (5) displays data (6) creates trading techniques to create anticipated/predicted market direction/magnitude movement (7) user sets trade parameters using predicted results (8) instruct personal instruction in large group event (9) culmination of trade education certified. The claimed limitations which under its broadest reasonable interpretation, covers performance of analysis of market data where the results is applied to analyzing trade data and providing education certificate. Accordingly, when considered as a whole the claimed subject matter is directed toward commercial activity.  Such concepts can be found in the abstract category of commercial activities.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to ((1) provide data-insignificant extra solution activity (2) receive data insignificant extra solution activity (3) receive algorithms insignificant extra solution activity (4) manipulates input data for output results – mere data manipulation of financial data(5)  manipulates inputted market data for display – mere data manipulation (5) displays data-insignificant extra solution activity (6) creates trading techniques to create anticipated/predicted market direction/magnitude movement-common business practice  (7) user sets trade parameters using predicted results -common business practice (8) instruct personal instruction in large group event-common business practice (9) culmination of trade education certified.- common business practice.   For data, mere “manipulation” of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h) 
The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.     Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination the combination of Limitations 1-2 and 3 are an insignificant extra solution business related activity of transmitting data and algorithms – a common business practice.  The combination of limitations 1-3 and 4-5 are directed toward manipulated received market related data and outputting the result which is directed toward data organization, management outputting result and common business practice- see Electric Power Group.  The combination of limitations 6-8 is directed toward based on market analysis a user setting trade parameters and an education instruction and education which is directed toward a business practice.    The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology, but rather a trading process.   In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. The combination when considered as a whole is directed toward receiving market data, analyzing market data a user setting declaration parameters and a trading instruction and certification process. Accordingly, the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of sales activity which is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to analyze received data, output financial market prediction result and perform a transaction and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea includes “infrastructure connectivity”, “centralized manipulation market data center”, “user local graphical and numeric trade signal...display”.  The infrastructure connectivity to be as determined under the 112 (b) rejection any server/broker/user of combination thereof to provide data.  The “centralized manipulation market data center” is described to perform the functions receive and manipulate data for display. And the user local graphical and numeric trade signal display to display data. The additional elements claimed –is purely functional and generic. Nearly every computer environment will include a “infrastructure connectivity” comprising any of a combination of computer elements and humans capable of providing data, “centralized manipulation market data center” computer environment capable of receiving and manipulating data and “d user local graphical and numeric trade signal display to display data” capable of performing the basic computer display functions required by the method claims . . . As a result, none of the hardware recited by the method claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer and human capability to provide data, receive data, manipulate data, display data, set trade parameters, trade declarations and execute a trade ----are some of the most basic functions of a computer.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses with respect to infrastructure connectivity:
[2003]...“With modern information technology, physical trade locations for an instrument have largely dissolved and moved to a virtual online location. This became an environment of dispersed infrastructure by way of software, servers, computers, devices, internet and intranet connectivity and other information technology from the market to brokers to the local user and their combinations With this infrastructure connectivity”

[6001]... Market Connectivity 120 is the result of market specific and general connectivity infrastructure of servers, connections, protocols, and more with the financial markets, brokers, end users, and their combinations....

Please note the specification explicitly states that humans can be part of the infrastructure that provides data and implements trades. 
The specification discloses:
[6007] “"Trading" is intended to be inclusive of all and any form of participation in the financial markets and for any and all financial markets. Proprietary Trade Signal Algorithms 220 refers to mathematical equations. External Streaming Market Input Data 110 is representative of the totality of FIG 1 110, 112, 114, 116, and 120, and related players and infrastructure from which various sources arrives to the Centralized Manipulated Market Data 250 provider also represented in FIG 1 160. The Centralized Manipulated Market Data 250 provider also accepts the General And / Or Proprietary Trade Signal Algorithms 220 as also represented by FIG 1 170.  


The specification does not provide any further details as it relates to the tangible structure or functions  of the “centralized manipulated market data” and is silent with respect to the limitation” centralized manipulated market data center”.  Accordingly the recitation of the “centralized manipulated market data center” is not unconventional as it relates to particular computer figuration.  The functions of the “centralized manipulated market data center” is merely to receive and manipulate data without any details with respect to implementation of the steps claimed. 
With respect to the limitation “user local graphical and numeric trade signal” this elements in light of the specification and the interpretation determined as set forth in the 112(b) rejection is well known interface technology.   
US Pub. No. 2017/0178234 A1 by Jezek JR et al; US Pub No. 2014/0143121 A1 by Stevens; US Pub No. 2013/0124382 A1 by Cutler;  US Pub No. 2015/0339771 A1 by Sylvester; US Pub No. 2005/0015323 A1 by Myr; US Pub No. 2019/0080409 A1 by Burns et al; US Pub No. 2019/0164453 A1 by Patak et al; S Pub No. 2018/0158142 A1 by Gunther 
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2009/0006240 A1 by Zhao, and further in view of WO 2008/005034 A1 by YU (Yu)
In reference to Claim 1:
Zhao teaches:
The multi-faceted trading education method ((Zhao) in at least para 0011) comprising:
the dispersed financial markets by infrastructure connectivity provides externally streamed financial market information, the centralized manipulation market data center receives the externally streamed financial market information ((Zhao) in at least para 0012, para 0035),...the centralized manipulated market data center manipulates the external ...market input data with the proprietary trade signal algorithms to locally provide by market infrastructure connectivity user local graphical and numeric trade signals ((Zhao) in at least para 0012, para 0014-0015),  the centralized manipulated market data center manipulates the external ...market input data to locally provide by market infrastructure connectivity user local market price candlestick display ((Zhao) in at least para 0012, para 0014-0015, para 0032-0033, para 0035, para 0045-0047, para 0052-0053), the user local graphical and numeric trade signal with the user local market price candlestick display and the proprietary day trading education create the proprietary trading techniques for the user to locally create specific anticipated financial market direction and magnitude movement ((Zhao) in at least para 0010, para 0016-0017, para 0045 wherein the prior art teaches reasoning for change of price within a general trend and movement average and lowest/highest prices within time frame and teaches an indicator to predict stock tendency, para 0050), the trader uses anticipated financial market direction and magnitude movement to set a local trade declaration of market entry price, market exit profit price, and market exit stop loss price ((Zhao) in at least para 0045, para 0061-0063, para 0066), ...
Zhao does not explicitly teach;
the centralized manipulation market data center receives the proprietary trade signal algorithms, ... streaming market input data.... The local trade declaration is transmitted by market infrastructure connectivity to the brokerage trade platform, and the brokerage trade platform with a user funded account makes the local trade declaration with the financial market by market infrastructure connectivity.
Yu teaches:
the dispersed financial markets by infrastructure connectivity provides externally streamed financial market information, the centralized manipulation market data center receives the externally... financial market information ((Yu) in at least para 0015), the centralized manipulation market data center receives the proprietary trade signal algorithms ((Yu) in at least para 0025, para 0067, para 0124-0125), the centralized manipulated market data center manipulates the external streaming market input data with the proprietary trade signal algorithms to locally provide by market infrastructure connectivity user local graphical and numeric trade signals ((Yu) in at least para 0015, para 0072-0077), the centralized manipulated market data center manipulates the external streaming market input data to locally provide by market infrastructure connectivity user local market price candlestick display ((Yu) in at least para 0077-0079, para 0081-0083),  the user local graphical and numeric trade signal with the user local market price candlestick display and the proprietary day trading education [coach] create the proprietary trading techniques for the user to locally create specific anticipated financial market direction and magnitude movement ((Yu) in at least para 0015 wherein the prior art teaches testing/playing/learning  strategy over time; para 0016-0017 wherein the prior art teaches developing strategies; para 0068, para 0077-0079, para 0081-0083, para 0099-0101, para 0132), the trader uses anticipated financial market direction and ...movement to set a local trade declaration of market entry price, market exit profit price, and market exit stop loss price ((Yu) in at least para 0016, para 0017, para 0077-0079, para 0081-0083, para 0099-0101), The local trade declaration is transmitted by market infrastructure connectivity to the brokerage trade platform ((Yu) in at least para 0072, para 0075, para 0078-0084) and the brokerage trade platform with a user funded account makes the local trade declaration with the financial market by market infrastructure connectivity. ((Yu) in at least para 0072, para 0080, para 0082, para 0084)
Both Zhao and Yu are directed toward simulation teaching/coaching models.  Yu teaches the motivation of the user placing and executing orders in response to the simulated result of the selected trading vehicles for trade.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the result of the simulation and coaching of investment strategies of Zhao to include placing and executing orders of Yu since Yu teaches the motivation of the user placing and executing orders in response to the simulated result of the selected trading vehicles for trade. 
In reference to claim 2:
The combination of Zhao and Yu discloses the limitations of independent claim 1. 
Zhao further discloses the limitations of dependent claim 2
The proprietary trading technique of claim 1 (see rejection of claim 1 above) comprising 
a trial trading education of market basics, indicator basics, analysis software basics, basic training webinars, basic trading webinars [forum], basic group chat application, and general support.((Zhao) in at least para 0005, para 0007, para 0009-0011, para 0013-0015, para 0032, para 0045)
Zhao does not explicitly teach:
trade placement portal basics, and trade placement basics along with a trial trading experience of basic trade placement, 
Yu teaches and provides supporting evidence:
a trial trading education of market basics, indicator basics, analysis software basics, trade placement portal basics, and trade placement basics along with a trial trading experience of basic trade placement, basic training webinars, basic trading webinars, basic group chat application, and general support ((Yu) in at least FIG. 17; para 0007, para 0015, para 0067, para 0069-0072, para 0078-0080, para 0132), 
Both Zhao and Yu are directed toward simulation teaching/coaching models.  Yu teaches the motivation of the user placing and executing orders in response to the simulated result of the selected trading vehicles for trade.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the result of the simulation and coaching of investment strategies of Zhao to include placing and executing orders of Yu since Yu teaches the motivation of the user placing and executing orders in response to the simulated result of the selected trading vehicles for trade. 
In reference to claim 8:
The combination of Zhao and Yu discloses the limitations of independent claim 1. 
Zhao further discloses the limitations of dependent claim 8
The proprietary trading techniques of claim 1 (see rejection of claim 1 above)comprising 
Zhao does not explicitly teach:
an upward buy financial market trade declaration.
Yu teaches:
an upward buy financial market trade declaration.((Yu) in at least para 0015, para 0166)
Both Zhao and Yu are directed toward simulation teaching/coaching models.  Yu teaches the motivation of strategies for bull markets as bull market strategies are not applicable to bear market strategies for investor success.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the result of the simulation and coaching of investment strategies of Zhao to include trading techniques for bull markets as taught by Yu since Yu teaches the motivation of strategies for bull markets as bull market strategies are not applicable to bear market strategies for investor success.
In reference to claim 9:
The combination of Zhao and Yu discloses the limitations of independent claim 1. 
Zhao further discloses the limitations of dependent claim 9
The proprietary trading techniques of claim 1 (see rejection of claim 1 above) comprising 
Zhao does not explicitly teach:
a downward sell financial market trade declaration.
Yu teaches:
a downward sell financial market trade declaration. ((Yu) in at least para 0015, para 0166)
Both Zhao and Yu are directed toward simulation teaching/coaching models.  Yu teaches the motivation of strategies for bull markets as bull market strategies are not applicable to bear market strategies for investor success.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the result of the simulation and coaching of investment strategies of Zhao to include trading techniques for bull markets as taught by Yu since Yu teaches the motivation of strategies for bull markets as bull market strategies are not applicable to bear market strategies for investor success.
Claim 3-7, 11-14 and Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2009/0006240 A1 by Zhao, in view of WO 2008/005034 A1 by YU (Yu) as applied to claim 2 above, and further in view of US Pub No. 2019/0114334 A1 by Gunther (Gunther)
In reference to claim 3:
The combination of Zhao and Yu discloses the limitations of dependent claim 2. 
Zhao further discloses the limitations of dependent claim 3
The trial training and trading of claim 2 (see rejection of claim 2 above) comprising 
Shao does not explicitly teach:
a prospect’s personal assessment and a prospect’s group assessment to certified training and trading education.
Gunther teaches:
a prospect’s personal assessment and a prospect’s group assessment to certified training and trading education.((Gunther) in at least para 0012 wherein the prior art teaches platform communicating with plurality of users and users complete training module, pass test and are certified; para 0016, para 0021, para 0107 wherein the prior art teaches the student of education program as a group, para 0109)
Although the prior art Gunther does not explicitly cite group assessment to certified training and education, the prior art makes clear that the training is provided to a plurality of users of a group and the users are tested and certified.  Gunther therefore recognizes a need in the art to educate and certify a plurality of users, which may include a design need or market pressure to solve the problem.  Based on the teaching that the education program is provided to a plurality of users that are tested and certified there is a finite number of identified predictable potential solutions (i.e. test and certify individual or test and certify plurality of users or test and certify a group of users) to the recognized need or problem.  Accordingly one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success and the concept of testing and certifying a plurality of users as a group would have been obvious to try.
Both Zhao and Gunther are directed toward simulation teaching/coaching programs for financial trades. Gunther teaches the motivation of requiring a user to pass a test who has completed the training and certifying the user who has passed the test so that the user may be permitted to trade the financial product they trained for.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process of educating and coaching users of investment strategies of Zhao to include testing and certifying the users as taught by Gunther since Gunther teaches the motivation of requiring a user to pass a test who has completed the training and certifying the user who has passed the test so that the user may be permitted to trade the financial product they trained for.
In reference to claim 4:
The combination of Zhao, Yu and Gunther discloses the limitations of dependent claim 3.  Zhao further discloses the limitations of dependent claim 4
The certified training and trading of claim 3 (see rejection of claim 3 above) comprising 
a ... training education of advanced market analysis, advanced indicators, advanced software analysis, advanced trade placement portal... advanced training webinars, advanced trading webinars, advanced group chat application and advanced support. ((Zhao) in at least para 0005, para 0007, para 0009-0011, para 0013-0015, para 0032, para 0045)
Zhao does not explicitly teach:
a certified training education
and advanced trade placement along with a certified trading experience of advanced trade placement,
Gunther teaches:
a certified training education.((Gunther) in at least para 0012 wherein the prior art teaches platform communicating with plurality of users and users complete training module, pass test and are certified; para 0016, para 0021)
Both Zhao and Gunther are directed toward simulation teaching/coaching programs for financial trades. Gunther teaches the motivation of requiring a user to pass a test who has completed the training and certifying the user who has passed the test so that the user may be permitted to trade the financial product they trained for.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process of educating and coaching users of investment strategies of Zhao to include testing and certifying the users as taught by Gunther since Gunther teaches the motivation of requiring a user to pass a test who has completed the training and certifying the user who has passed the test so that the user may be permitted to trade the financial product they trained for.
Yu teaches and provides supporting evidence:
a ... training education of advanced market analysis, advanced indicators, advanced software analysis, and advanced trade placement along with a certified trading experience of advanced trade placement, advanced training webinars, advanced trading webinars, advanced group chat application and advanced support.  ((Yu) in at least FIG. 17; para 0007, para 0015, para 0067, para 0069-0072, para 0078-0080, para 0132), 
Both Zhao and Yu are directed toward simulation teaching/coaching models.  Yu teaches the motivation of the user placing and executing orders in response to the simulated result of the selected trading vehicles for trade.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the result of the simulation and coaching of investment strategies of Zhao to include placing and executing orders of Yu since Yu teaches the motivation of the user placing and executing orders in response to the simulated result of the selected trading vehicles for trade. 
In reference to claim 5:
The combination of Zhao, Yu and Gunther discloses the limitations of dependent claim 4. Zhao further discloses the limitations of dependent claim 5
The certified training and trading of claim 4 (see rejection of claim 4 above) comprising 
a prospect’s personal assessment and a prospect’s group assessment to continue with a real money funded account.
Gunther teaches:
a prospect’s personal assessment and a prospect’s group assessment to continue with a real money funded account. ((Gunther) in at least para 0012 wherein the prior art teaches platform communicating with plurality of users and users complete training module, pass test and are certified; para 0016, para 0021, para 0107 wherein the prior art teaches the student of education program as a group, para 0109 wherein the prior art teaches qualified user allowed to trade on the platform, para 0181, para 0184 wherein the prior art teaches in the trade a commitment amount, para 0233, para 0239, para 0241)
Although the prior art Gunther does not explicitly cite group assessment to certified training and education, the prior art makes clear that the training is provided to a plurality of users of a group and the users are tested and certified.  Gunther therefore recognizes a need in the art to educate and certify a plurality of users, which may include a design need or market pressure to solve the problem.  Based on the teaching that the education program is provided to a plurality of users that are tested and certified there is a finite number of identified predictable potential solutions (i.e. test and certify individual or test and certify plurality of users or test and certify a group of users) to the recognized need or problem.  Accordingly one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success and the concept of testing and certifying a plurality of users as a group would have been obvious to try.
Both Zhao and Gunther are directed toward simulation teaching/coaching programs for financial trades. Gunther teaches the motivation of requiring a user to pass a test who has completed the training and certifying the user who has passed the test so that the user may be permitted to trade the financial product they trained for.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process of educating and coaching users of investment strategies of Zhao to include testing and certifying the users as taught by Gunther since Gunther teaches the motivation of requiring a user to pass a test who has completed the training and certifying the user who has passed the test so that the user may be permitted to trade the financial product they trained for.
In reference to claim 6:
The combination of Zhao, Yu and Gunther discloses the limitations of dependent claim 5.  Zhao further discloses the limitations of dependent claim 6
The real money funded account of claim 5 (see rejection of claim 5 above) comprising 
Zhao does not explicitly teach:
the funded account being a proprietary real money educational funded account.
Gunther teaches:
the funded account being a proprietary real money educational funded account. ((Gunther) in at least para 0012 wherein the prior art teaches platform communicating with plurality of users and users complete training module, pass test and are certified; para 0016, para 0021, para 0107 wherein the prior art teaches the student of education program as a group, para 0109 wherein the prior art teaches qualified user allowed to trade on the platform, para 0181, para 0184 wherein the prior art teaches in the trade a commitment amount, para 0233, para 0239, para 0241)
Both Zhao and Gunther are directed toward simulation teaching/coaching programs for financial trades. Gunther teaches the motivation of payment account in order allow users that have been educated and certified to invest and purchase financial products.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process of educating and coaching users of investment strategies of Zhao to include payment accounts as taught by Gunther since Gunther teaches the motivation of payment account in order allow users that have been educated and certified to invest and purchase financial products.  .
In reference to claim 7:
The combination of Zhao, Yu and Gunther discloses the limitations of dependent claim 5.  Zhao further discloses the limitations of dependent claim 7
The real money funded account of claim 5 (see rejection of claim 5 above) comprising 
Zhao does not explicitly teach:
the funded account being a private real money self funded account.
Gunther teaches:
the funded account being a private real money self funded account.((Gunther) in at least para 0233 wherein the prior art teaches an online banking account, para 0241 wherein the prior art teaches the online banking account opened for purchases may be a checking account; para 0247 wherein the prior art teaches choices to invest in terms of amounts; para 0260)
Both Zhao and Gunther are directed toward simulation teaching/coaching programs for financial trades. Gunther teaches the motivation of payment account in order allow users that have been educated and certified to invest and purchase financial products.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process of educating and coaching users of investment strategies of Zhao to include payment accounts as taught by Gunther since Gunther teaches the motivation of payment account in order allow users that have been educated and certified to invest and purchase financial products.  .
In reference to claim 11:
The combination of Zhao and Yu discloses the limitations of independent claim 1. 
Zhao further discloses the limitations of dependent claim 11
The 1-to-1 personal core instruction ((Zhao) in at least para 0010) of claim 1 (see rejection of claim 1 above) comprising 
a trade education of market information, core and advanced indicators, analysis skills, and trading skills in addition to an experience of trading skill improvement, ...((Zhao) in at least para 0005, para 0007, para 0009-0011, para 0013-0015, para 0032, para 0045)
Zhao does not explicitly teach:
trade money management, trade psychology, and trade character contributing to ongoing trade education and experience and certified trade education and experience for real money funded account.
Gunther teaches:
a trade education of market information, core and advanced indicators, analysis skills, and trading skills in addition to an experience of trading skill improvement, trade money management, trade psychology, and trade character contributing to ongoing trade education and experience and certified trade education and experience for real money funded account.((Gunther) in at least para 0008 wherein the prior art teaches information associated with user’s risk tolerance and level or investment protection; para 0012, para 0015, para 0021, para 0073, para 0076, para 0092, para 0247, para 0264 wherein the prior art teaches budgets; para 0256, para 0274-0276, para 0278, para 0285)
Both Zhao and Gunther are directed toward simulation teaching/coaching programs for financial trades,  Gunther teaches the motivation of when teaching the user of a financial product including elements such as user experience, user trade psychology, etcetera in order to determine what level of advice and teaching to provide. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process of educating and coaching users of investment strategies of Zhao to include user elements as taught by Gunther since Gunther teaches the motivation of when teaching the user of a financial product including elements such as user experience, user trade psychology, etcetera in order to determine what level of advice and teaching to provide.
In reference to claim 12:
The combination of Zhao and Yu discloses the limitations of independent claim 1. 
Zhao further discloses the limitations of dependent claim 12
The small group instruction of claim 1 (see rejection of claim 1 above) comprising 
an education of market information, core and advanced indicators, analysis skills, and trading skills in addition to an experience of trading skill improvement ...((Zhao) in at least para 0005, para 0007, para 0009-0011, para 0013-0015, para 0032, para 0045)
Zhao does not explicitly teach:
trade money management, trade psychology, and trade character contributing to ongoing trade education and experience and certified trade education and experience for real money funded account.
Gunther teaches:
an education of market information, core and advanced indicators, analysis skills, and trading skills in addition to an experience of trading skill improvement, trade money management, trade psychology, and trade character contributing to ongoing trade education and experience and certified trade education and experience for real money funded account. ((Gunther) in at least para 0008 wherein the prior art teaches information associated with user’s risk tolerance and level or investment protection; para 0012, para 0015, para 0021, para 0073, para 0076, para 0092, para 0247, para 0264 wherein the prior art teaches budgets; para 0256, para 0274-0276, para 0278, para 0285)
Both Zhao and Gunther are directed toward simulation teaching/coaching programs for financial trades,  Gunther teaches the motivation of when teaching the user of a financial product including elements such as user experience, user trade psychology, etcetera in order to determine what level of advice and teaching to provide. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process of educating and coaching users of investment strategies of Zhao to include user elements as taught by Gunther since Gunther teaches the motivation of when teaching the user of a financial product including elements such as user experience, user trade psychology, etcetera in order to determine what level of advice and teaching to provide.
In reference to claim 13:
The combination of Zhao and Yu discloses the limitations of independent claim 1. 
Zhao further discloses the limitations of dependent claim 13
The side-by-side personal mastery instruction of claim 1 (see rejection of claim 1 above) comprising 
a trade education and experience of master core and advanced indicators, mater trading, personal trade plan, trade refinement contributing to ongoing trade education (Zhao) in at least para 0005, para 0007, para 0009-0011, para 0013-0015, para 0032, para 0045)
Zhao does not explicitly teach:
and experience and certified trade education and experience for real money funded account.
Gunther teaches:
a trade education and experience of master core and advanced indicators, mater trading, personal trade plan, trade refinement contributing to ongoing trade education and experience and certified trade education and experience for real money funded account. ((Gunther) in at least para 0008 wherein the prior art teaches information associated with user’s risk tolerance and level or investment protection; para 0012 wherein the prior art teaches platform communicating with plurality of users and users complete training module, pass test and are certified; para 0015-0016, para 0021, para 0073, para 0076, para 0092, para 0107 wherein the prior art teaches the student of education program as a group, para 0109, para 0247, para 0264 wherein the prior art teaches budgets; para 0256, para 0274-0276, para 0278, para 0285)
Both Zhao and Gunther are directed toward simulation teaching/coaching programs for financial trades,  Gunther teaches the motivation of when teaching the user of a financial product including elements such as user experience, user trade psychology, etcetera in order to determine what level of advice and teaching to provide. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process of educating and coaching users of investment strategies of Zhao to include user elements as taught by Gunther since Gunther teaches the motivation of when teaching the user of a financial product including elements such as user experience, user trade psychology, etcetera in order to determine what level of advice and teaching to provide.
In reference to claim 14:
The combination of Zhao and Yu discloses the limitations of independent claim 1. 
Zhao further discloses the limitations of dependent claim 14
The Large group expert event instruction of claim 1 (see rejection of claim 1 above) comprising 
Zhao does not explicitly teach:
an education and experience of expert core and advanced indicators, expert live market trading, expert trade psychology, peer experience exchange, as well as market information, core and advanced indicators, analysis skills, and trading skills, trading skill improvement, trade money management, trade psychology, trade character, master core and advanced indicators, master trading, personal trade plan, and trade refinement.
Gunther teaches:
an education and experience of expert core and advanced indicators, expert live market trading, expert trade psychology, peer experience exchange, as well as market information, core and advanced indicators, analysis skills, and trading skills, trading skill improvement, trade money management, trade psychology, trade character, master core and advanced indicators, master trading, personal trade plan, and trade refinement. ((Gunther) in at least para 0008 wherein the prior art teaches information associated with user’s risk tolerance and level or investment protection; para 0012, para 0015, para 0021, para 0073, para 0076, para 0092, para 0247, para 0264 wherein the prior art teaches budgets; para 0256, para 0274-0276, para 0278, para 0285)
Both Zhao and Gunther are directed toward simulation teaching/coaching programs for financial trades,  Gunther teaches the motivation of when teaching the user of a financial product including elements such as user experience, user trade psychology, etcetera in order to determine what level of advice and teaching to provide. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process of educating and coaching users of investment strategies of Zhao to include user elements as taught by Gunther since Gunther teaches the motivation of when teaching the user of a financial product including elements such as user experience, user trade psychology, etcetera in order to determine what level of advice and teaching to provide.
In reference to claim 10:
Zhao teaches:
The multi-faceted trading education method ((Zhao) in at least para 0011) comprising:
the dispersed financial markets by infrastructure connectivity provides externally streamed financial market information, the centralized manipulation market data center receives the externally streamed financial market information ((Zhao) in at least para 0011)...the centralized manipulated market data center manipulates the external streaming market input data with the proprietary trade signal algorithms to locally provide by market infrastructure connectivity user local graphical and numeric trade signals ((Zhao) in at least para 0012, para 0014-0015), the centralized manipulated market data center manipulates the external streaming market input data to locally provide by market infrastructure connectivity user local market price candlestick display ((Zhao) in at least para 0012, para 0014-0015, para 0032-0033, para 0035, para 0045-0047, para 0052-0053), the user local graphical and numeric trade signal with the user local market price candlestick display and the proprietary day trading education create the proprietary trading techniques for the user to locally create specific anticipated financial market direction and magnitude movement ((Zhao) in at least para 0010, para 0016-0017, para 0045 wherein the prior art teaches reasoning for change of price within a general trend and movement average and lowest/highest prices within time frame and teaches an indicator to predict stock tendency, para 0050 ), the trader uses anticipated financial market direction and magnitude movement to set a local trade declaration of market entry price, market exit profit price, and market exit stop loss price ((Zhao) in at least para 0045, para 0061-0063, para 0066), the 1-to-1 personal core instruction  ((Zhao) in at least para 0010), the small group instruction ((Zhao) in at least para 0005, para 0009), the side-by-side personal mastery instruction ((Zhao) in at least para 0010), the large group expert event instruction ((Zhao) in at least para 0010),
Zhao does not explicitly teach:
the centralized manipulation market data center receives the proprietary trade signal algorithms,
the culmination of certified trade education and experience for a real money funded account of , and the ongoing trade education and experience.
Yu teaches:
the dispersed financial markets by infrastructure connectivity provides externally streamed financial market information, the centralized manipulation market data center receives the externally streamed financial market information  ((Yu) in at least para 0015), the centralized manipulation market data center receives the proprietary trade signal algorithms, ((Yu) in at least para 0025, para 0067, para 0124-0125), the centralized manipulated market data center manipulates the external streaming market input data with the proprietary trade signal algorithms to locally provide by market infrastructure connectivity user local graphical and numeric trade signals ((Yu) in at least para 0015, para 0072-0077), the centralized manipulated market data center manipulates the external streaming market input data to locally provide by market infrastructure connectivity user local market price candlestick display, ((Yu) in at least para 0077-0079, para 0081-0083), the user local graphical and numeric trade signal with the user local market price candlestick display and the proprietary day trading education create the proprietary trading techniques for the user to locally create specific anticipated financial market direction and magnitude movement ((Yu) in at least para 0015 wherein the prior art teaches testing/playing/learning  strategy over time; para 0016-0017 wherein the prior art teaches developing strategies; para 0068, para 0077-0079, para 0081-0083, para 0099-0101, para 0132), the trader uses anticipated financial market direction and magnitude movement to set a local trade declaration of market entry price, market exit profit price, and market exit stop loss price  ((Yu) in at least para 0016, para 0017, para 0077-0079, para 0081-0083, para 0099-0101),
Both Zhao and Yu are directed toward simulation teaching/coaching models.  Yu teaches the motivation of the user placing and executing orders in response to the simulated result of the selected trading vehicles for trade.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the result of the simulation and coaching of investment strategies of Zhao to include placing and executing orders of Yu since Yu teaches the motivation of the user placing and executing orders in response to the simulated result of the selected trading vehicles for trade. 
Gunther teaches:
the culmination of certified trade education and experience for a real money funded account of , and the ongoing trade education and experience ((Gunther) in at least para 0012 wherein the prior art teaches platform communicating with plurality of users and users complete training module, pass test and are certified;, para 0015-0016, para 0017, para 0021, para 0073, para 0076-0079, para 0081-0083, para 0092, para 0099-0101, para 0107 wherein the prior art teaches the student of education program as a group, para 0109, para 0247, para 0264 wherein the prior art teaches budgets; para 0256, para 0274-0276, para 0278, para 0285),
Both Zhao and Gunther are directed toward simulation teaching/coaching programs for financial trades. Gunther teaches the motivation of requiring a user to pass a test who has completed the training and certifying the user who has passed the test so that the user may be permitted to trade the financial product they trained for.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process of educating and coaching users of investment strategies of Zhao to include testing and certifying the users as taught by Gunther since Gunther teaches the motivation of requiring a user to pass a test who has completed the training and certifying the user who has passed the test so that the user may be permitted to trade the financial product they trained for.
Both Zhao and Gunther are directed toward simulation teaching/coaching programs for financial trades,  Gunther teaches the motivation of when teaching the user of a financial product including elements such as user experience, user trade psychology, etcetera in order to determine what level of advice and teaching to provide. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process of educating and coaching users of investment strategies of Zhao to include user elements as taught by Gunther since Gunther teaches the motivation of when teaching the user of a financial product including elements such as user experience, user trade psychology, etcetera in order to determine what level of advice and teaching to provide.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697